Citation Nr: 0328152	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-10 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic bilateral 
foot disorder, other than plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision, in part, denied 
entitlement to service connection for a bilateral chronic 
foot disorder.  

This claim was also developed on the matter of whether new 
and material evidence had been submitted to reopen a claim of 
service connection for plantar warts of the right foot.  The 
veteran did not file a substantive appeal with regard to that 
matter and the Board will not address it.   


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2003); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims folder reveals that the appellant has 
not been provided notice under the VCAA with respect to the 
issue of entitlement to service connection for a bilateral 
foot disorder which is on appeal.  The United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans.  The 
court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded to cure the 
procedural defect of lack of VCAA notice, the RO must also 
take this opportunity to inform the appellant that a full 
year is allowed to respond to a VCAA notice.

Review of the veteran's service medical records does reveal 
instances where he was treated for foot and ankle pain.  A VA 
examination of the veteran should be conducted to obtain the 
required nexus opinion.  The United States Court of Appeals 
for Veterans Claims has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  The 
RO also needs to inform the appellant of 
the time he has in which to submit 
additional evidence.

2.  Request complete copies of the 
veteran's VA medical treatment records for 
the period of time from 2001 to present 
from VA Medical Center - Dayton, Ohio.

3.  The veteran should also be accorded a 
VA orthopedic examination to determine the 
nature and extent of any foot disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  X-ray 
examination of both feet and both ankles 
appears to be called for in the present 
case.

?	The examiner is requested to 
specifically identify what foot 
disorder(s), if any, which the 
veteran currently suffers from. 

?	The examiner is requested to review 
the veteran's service medical records 
with particular attention to the 
records showing treatment for 
complaints of foot and ankle pain 
during service.  The relevant service 
medical records have been paper 
clipped together and identified with 
a yellow post-it note inside the 
folder containing the service medical 
records.

?	The examiner is also requested to 
review the May 2002 letter from the 
veteran's private podiatrist.  This 
letter is identified with a yellow 
post-it note on the bottom left 
corner of the claims file.

?	The examiner is requested to offer an 
opinion as to the etiology of the 
veteran's current bilateral foot  
disorder (other than plantar warts).  
Specifically, is it more likely, less 
likely or as likely as not that any 
current foot disorder is related to, 
or caused by, the foot symptoms noted 
during military service?  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The RO should readjudicate the claim 
in light of the evidence received.  If 
any benefit is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


